Elliott, J.
The single question presented by this record is whether an entry made by the court, op its own docket, is to be deemed the announcement of a finding, within the meaning of section 363 of the code. A brief extract from the record will show the character of the question and the manner in which it is presented. We quote from the record the following:
“After all the evidence had been introduced, the court wrote and entered the following words upon the judge’s docket, viz.: ‘Eind. for Defts. Judgt. vs. Plff. for costs.’ Thereupon, before the court had orally announced its finding, the said plaintiff offered and asked leave to dismiss his said action ; but the court refused to permit him so to do, to which ruling of the court the plaintiff at the time ex-*121eepted ; that thereupon the court proceeded to and did render judgment against the plaintiff, as heretofore set out in the record, to the rendition of which said judgment the plaintiff, at the time, objected and excepted.”
We think there was no such announcement of the finding ns deprived the appellant of his right to dismiss. An announcement must be orally made in open court, or by means of a public record which will bring the ruling to the knowledge of the parties.
Judgment reversed.